IT APPEARING TO THE COURT that the judgment heretofore entered on November 1st, 1971 in the above-entitled matters is incomplete in that the judgment *67rendered and announced by this Court was not completely followed; and
Whereas, through inadvertence and clerical error, it was omitted from the record of said judgment that said Fetaiaiga F. Kava and children may continue to occupy the premises they have been and are now occupying as long as they render services to their matai, Fanene Filo.
IT IS HEREBY ORDERED THAT THE JUDGMENT HERETOFORE entered by the Court in the above-entitled matters on November 1st, 1971, be, and the same is hereby, corrected to conform to the actual judgment announced and rendered by the Court by adding to said judgment the following:
Fetaiaiga F. Kava and her children may continue to occupy the premises they have been and are now occupying, by and through the sufferance of the Matai, Fanene Filo, and providing that they render services (tautua) to Fanene Filo; absence and ceasing such tautua, Matai Fanene Filo, in compliance with Samoan customs, may remove said persons from family land.
IT IS FURTHER ORDERED that this Order correcting the record of said judgment be entered nunc pro tunc to appear of record as of November 1, 1971, that being the date when said Judgment was originally made and entered.